COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
 Cause number:            01-18-00425-CV
 Style:                   Hani Hafiz Ibrahim Qutiefan v. Lubna Aziz Safi
 Date motion filed*:      June 3, 2019
 Type of motion:          Fourth Motion to Extend Time to File the Brief
 Party filing motion:     Pro se appellant Hani Hafiz Ibrahim Qutiefan
 Document to be filed:    Appellant’s Brief

 Is appeal accelerated?       No.

 If motion to extend time:
        Original due date:                  January 28, 2019
        Number of extensions granted:           3        Current Due Date: June 3, 2019
        Date Requested:                     N/A (One year requested)

Ordered that motion is:
      ☒ Granted in part
              If document is to be filed, document due: July 11, 2019.
              ☒ No further extensions of time will be granted.
      ☐ Denied in part
      ☐ Dismissed (e.g., want of jurisdiction, moot)
      ☒Other: _____________________________________
         This Court’s April 30, 2019 Order granted, in part, the pro se appellant’s third extension
         request to file his brief until June 3, 2019, because he had requested referral to the HBA
         Pro Bono Program, but warned appellant that no further extensions would be granted
         absent extraordinary circumstances. Accordingly, appellant’s fourth extension,
         requesting one full year to file his brief to find pro bono counsel because the Pro Bono
         Program notified him on May 14, 2019, that it was unable to place his case with a
         volunteer attorney, is granted, in part, until July 11, 2019, but no further extensions
         of time will be granted. See TEX. R. APP. P. 10.5(b)(1)(C), 38.6(d). This Court will
         dismiss this appeal for want of prosecution if no brief is timely filed by July 11, 2019.__
         See TEX. R. APP. P. 38.8(a)(1), 42.3(b).

Judge’s signature: _/s/ Evelyn V. Keyes____________________________________________
                   x Acting individually      Acting for the Court
Date: __June 11, 2019_____
November 7, 2008 Revision